       Case 1:19-cv-07977-RA-SDA Document 181 Filed 08/06/20 Page 1 of 1

                                      THE LAW OFFICE OF
                    JOSHUA MOSKOVITZ
The Woolworth Building                                                     www.moskovitzlaw.com
233 Broadway, Suite 2220                                                     Tel. (212) 380-7040
New York, New York 10279                                                      Fax (888) 398-0032

                                                     August 4, 2020

BY ECF

Hon. Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street                                                                        8/6/2020
New York, New York 10007-1312

        Re:    Sughrim et al. v. State of New York et al., No. 19-cv-07977 (RA) (SDA)

Your Honor:

        I write on behalf of the parties jointly to request an adjournment of the August 5, 2020,
deadline set by the Court for the parties to “file additional briefing . . . regarding whether
Plaintiffs are entitled to the [names of putative class members] at this stage of the case.”
Dkt. 169, at 2.

        The parties are continuing to confer about this issue, and before submitting further
briefing, Plaintiffs want the opportunity to review the records that Defendants will be producing
pursuant to the Court’s July 22, 2020 Order (Dkt. 169). Those records include “the log or logs
maintained by Defendants . . . that identify officers who have requested facial hair
accommodations . . . with the names of the officers and any other identifying information
redacted,” id. ¶ 2; and “underlying documentation concerning the officers’ accommodation
requests” for a sample of twelve officers, id. ¶ 3. After Plaintiffs have reviewed those records,
the parties will confer further about identifying putative class members at this juncture. The
parties propose to provide the Court with a status update no later than August 18, 2020, advising
the Court whether the issue has been resolved. If the parties have not resolved the issue, the
parties propose that our status update include a date by which the parties submit additional
briefing on this issue.

        We appreciate the Court’s time and attention to this matter.

                                                     Respectfully,



                                                     Joshua S. Moskovitz

cc:     All Counsel of Record (by ECF)

 ENDORSEMENT: Request GRANTED on consent. SO ORDERED.
